Citation Nr: 0426459	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical care provided on March 15, 2001, by Seton Hall 
Medical Center and other health care providers.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from August 1952 to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
San Francisco, California.  

Pursuant to 38 C.F.R. § 20.900(c) (2003), the Chairman of the 
Board has granted a motion for the advancement on the docket 
in this case due to the veteran's advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the claims file reveals that, on his VA Form 9, 
received in January 2003, the veteran requested a personal 
hearing before the Board at the local VA office.  However, on 
the day of the scheduled hearing, the veteran's daughter 
called to inform the VA Regional Office where the hearing was 
to be held that the veteran had been hospitalized and was 
unable to attend the hearing.  A Report of Contact dated 
several days later indicates that the veteran's daughter had 
called again to request that the Travel Board hearing be 
rescheduled.  The record does not reflect that the requested 
hearing has been rescheduled.  

The regulations provide that a hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2003).  



Therefore, this case must be REMANDED to the MC for the 
following action:

The Medical Center should arrange for the 
scheduling of a personal hearing before a 
Veterans Law Judge at a local VA office.  
Prior to the hearing, the Medical 
Administration Service (MAS) file should 
be associated with the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



